Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7, line 2, “the central” lacks antecedent basis. 
Claim 7, line 3, “light emitted” should be changed-the light emitted-.
Claim 7, line 3, “which will be described later”, it is not clear what this limitation is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam, et al. (KR20100058787).
Regarding claim 1, Nam teaches a start button which is provided at one side of a vehicle to start the vehicle by a pressing operation thereof, the start button comprising: a case 11 having an opened top surface and provided with an accommodation space therein; a cover member 25 attached to the top surface to shield the opened top surface of the case from the outside and made of a transparent or translucent material to see the accommodation space (page 2, line 1 of the enclosed translation); and a decorative unit 15 disposed in the accommodation space of the case and constituted by any one of a loge, a letter, a trademark, a picture, and a figure or a combination of two or more thereof (Figs. 1-4 and page 3, lines 6-21).
Regarding claim 2, Nam teaches a start button comprising: a vibrating unit 21 disposed at one side of the case 11 to transmit vibration toward the case (Fig. 3 and page 3, paragraph 3, lines 1-8 of the enclosed translation).
Regarding claim 3, Nam teaches the start button wherein a separate lighting unit (19, 15) that emits light into the accommodation space so that the decorative unit is recognized through the cover member 25 is installed at one side of the case 11 (Figs. 1-4 and page 3, lines 6-21 of the enclosed translation).
Regarding claim 10, Nam teaches the start button wherein the vibrating unit 21 is provided as an actuator interlocked with an operation of an engine of the vehicle so that vibration is generated when the engine of the vehicle is started (page 3, paragraph 3, lines 4-7 of the enclosed translation).
Regarding claim 11, Nam teaches the start button wherein the vibrating unit 21 is interlocked with the operation of the engine of the vehicle so that a sound is generated when the engine of the vehicle is started (page 3, paragraph 3, lines 4-7 of the enclosed translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Chu (US20170111044).
Regarding claim 4-5, Nam teaches the start button wherein the lighting unit (19, 15) comprises: a singular or plural LEDs fixedly disposed inside a bottom surface of the case 11 on a peripheral portion of the decorative unit 15 to emit light (Figs. 1-4 and page 3, lines 6-21), as required by claim 4; wherein the lighting unit (15, 19) comprises: a singular or plural LEDs fixedly disposed outside a bottom surface of the case 11 on a peripheral portion of the decorative unit 15 to emit light, (Figs. 1-4 and page 3, lines 6-21), as required by claim 5.Nam does not teach the circuit board in which the LED are installed. However, Chu teaches a similar switch device that comprises LED 6,and a circuit board 5, the LEDs are installed on the circuit board (Fig. 10), as required by claims 4-5; wherein a portion of a plate of the circuit board 5 is cut 53 so that internal configurations are exposed to the outside (Fig. 10); as required by claim 9. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chu in the switch device of Nam to provide a more secure switch device and to function as intended as  an illuminated switch device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Takayuki (JP2007030774).
Regarding claim 6, Nam does not teach the lighting unit interlocking with the door of the vehicle. However, Takayuki teaches a similar switch 1 that comprising a lighting unit 3, the lighting unit is interlock with the vehicle door, where the lighting unit emits lights when the vehicle door is open (paragraph 15 of the enclosed translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takayuki in the switch device of Nam to provide easily accessible illuminated switch device.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nam and Takayuki as applied in claim 6 and further in view of Ikeuchi (US20140197015).
Regarding claims 7-8, Nam does not teach the shape of the top surface. However, Ikeuchi teaches a similar switch device that comprises a cover 110, wherein a top surface of the cover member 110 is formed to be convexly curved so that the central region is thicker than an edge thereof, and light emitted from a lighting unit, which will be described later, is diffused when the light is irradiated to the outside (Figs. 2-4 and paragraph 65), as required by claim 7; wherein a top surface of the cover member is irregularly cut so that the light emitted from the lighting unit is scattered when the light irradiated to the outside (Fig. 2a), as required by claim 8. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ikeuchi in the switch device of Nam to provide a better illuminated switch device.
Allowable Subject Matter
Claims  12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed switch device comprising a magnetic field line generating unit which is provided as a coil, wound around a side surface of the housing to form a magnetic field line, and forms a magnetic flux leakage path between the start button and the magnetic field line generating unit  so that the magnetic field line is applied to the outside through the magnetic flux leakage path to recognize a smart key in an RFID manner, thereby starting the vehicle.
Regarding claim 16, the prior art fails to teach or show, alone or in combination, the claimed switch device comprising  a magnetic field line generating unit which is wound around a side surface of the housing to form a magnetic field line, forms a magnetic flux leakage path through which the magnetic field line leaks to the outside so that the magnetic field line is applied to the outside through the magnetic flux leakage path to recognize a smart key in an RFID manner, thereby starting the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833